Citation Nr: 0903295	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for chronic obstructive 
pulmonary disease. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1978. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for diabetes mellitus and chronic obstructive 
pulmonary disease. 

In his Form 9 the veteran only appealed the issues of service 
connection for diabetes mellitus and chronic obstructive 
pulmonary disease.  See generally 38 U.S.C.A. § 7105 (West 
2002). 

The issue of service connection for chronic obstructive 
pulmonary disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any current diabetes mellitus was causally related to 
service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type II have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA requested medical treatment records from Dr. E.K. who 
provided records dated from 2003 to 2005.  
VA has obtained service medical records, assisted the veteran 
in obtaining other evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
diabetes mellitus, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. See 38 C.F.R. §§ 3.307, 3.309 (a).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Diabetes mellitus will be presumptively service connected if 
there was exposure to herbicides, i.e. Agent Orange, and the 
disease manifests to a degree of 10 percent or more at any 
time. 38 C.F.R. §3.309(e).  The Board notes that exposure to 
herbicides is presumed for persons who served in the Republic 
of Vietnam. 38 C.F.R. §3.307(a)(6)(i).  The veteran does not 
allege nor does the record reflect that he was in the 
Republic of Vietnam therefore his diabetes mellitus is not 
presumed to be service connected as a result of exposure to 
Agent Orange.  Additionally the record does not reflect that 
the veteran's diabetes mellitus developed to degree of 10 
percent within one year from the date of termination, July 
1978.  38 C.F.R §3.309(a)   Notwithstanding, the veteran may 
still establish service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

There is no evidence of the veteran being diagnosed with 
diabetes mellitus during service.  The only service treatment 
record of note was the February 1978 exit examination which 
found an elevated fasting blood sugar level.  The examiner 
noted that, prior to that date, the veteran had never been 
found to have an elevated fasting blood sugar level.  All 
prior blood sugar levels in the service medical records were 
found to be normal. In fact the veteran reported to the 
discharge examiner that as a lab tech he had run several 
glucose tolerance tests on himself all of which were within 
normal limits.   The discharge examiner explained that very 
little credence could be put on a single determination of 
blood sugar, no matter how high the value and that certainly 
the diagnosis of diabetes mellitus could not be made on the 
basis of this information alone. No diagnoses or other 
findings concerning diabetes mellitus was noted at either 
entrance to or discharge from active service. 

While the veteran has reported that he was first diagnosed 
with diabetes mellitus in 1990, some 12 years after service, 
the first medical evidence of record is the private medical 
records received from Dr. E. K., which show treatment for 
diabetes mellitus between 2003 and 2005.  Moreover, there is 
no medical nexus opinion linking the veteran's current 
diabetes mellitus with any incurrence in service. 

The veteran had a VA examination in September 2005, at which 
time the examiner concluded that it was less likely than not 
that the veteran's diabetes mellitus was connected to service 
based on a single elevated blood sugar test, and noted that 
the veteran's reported diagnosis of diabetes mellitus was 12 
years after service.   

Such a lapse of time weighs heavily against the veteran's 
claim. See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

In visit notes dated from April 2003 to July 2005 Dr. E.K., 
the veteran's personal physician, recorded the progress of 
the veteran's current conditions including diabetes mellitus 
but did not provide an opinion linking the veteran's current 
diabetes mellitus to any inservice incurrence. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 


REMAND

The veteran seeks service connection for chronic obstructive 
pulmonary disease.  

Service treatment records show that the veteran had been 
treated in service for various lung conditions, including 
pneumonia, coccidioidomycosis left upper lobe, chronic cough, 
chest pain, and wheezing in the left thorax.  In January 1962 
the veteran had an apical posterior segmentectomy performed 
on the left lung. 

The last VA examination was in September 2005.  Since then 
the veteran has been granted service connection for 
coccidioidomycosis, status post left upper lobectomy.  

While the 2005 examination contains an opinion that the 
veteran's diagnosed COPD is not related to service, the 
rationale given is, at best, thin.   In view of the numerous 
documented respiratory problems during service, the veteran 
should be accorded another VA examination to determine the 
nature, extent, and etiology of his currently manifested 
respiratory conditions.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are obtained.  
Document negative response, and inform the 
veteran so that he may make attempts to 
procure the records on his own. 

2. Schedule the veteran for a VA 
examination to diagnose and determine the 
likely etiology of any current respiratory 
disability, to include chronic obstructive 
pulmonary disease. The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the requested 
study.

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that any diagnosed respiratory disability 
had its onset during the veteran's active 
service or, in the alternative, is in any 
way related to his active service.  If any 
diagnosed disability is determined not to 
be related to service, an explanation 
should be provided as to why such 
disability is not related to any 
respiratory problems that manifested in 
service.

If the examiner opines that any diagnosed 
respiratory disability is not due to 
service, the examiner should provide an 
opinion as to the etiology of such 
disability.

All opinions expressed must be supported 
by a complete rationale.  

Following completion of the development requested, 
readjudicate the veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided with a supplemental statement of the case 
(SSOC), and an appropriate period of time allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


